     Case 1:18-cr-00204-NGG-VMS Document 443 Filed 02/21/19 Page 1 of 1 PageID #: 4509



DOCKET NUMBER: CR 18-0204 (NGG)
                                        CRIMINAL CAUSE FOR CURCIO HEARING

Date Received By Docket Clerk:                            Docket Clerk Initials:
BEFORE JUDGE: GARAUFIS DATE: FEBRUARY 21,2019 TIME IN COURT                            HRS     60    MINS
                                                   @ 12:00 PM.
1. DEFENDANT: KEITH RANIERE

Present X Not Present     Custody X    Not Custody
 DEFENSE COUNSEL: MARC AGNIFILO / TENY GERAGOS
  FEDERAL DEFENDER:           CJA:                   RETAINED: X


 2. DEFENDANT:
 Present Not Present      Custody    Not Custody

DEFENSE COUNSEL:
  FEDERAL DEFENDER:           CJA:    RETAINED:


3. DEFENDANT:
Present Not Present Custody             Not Custody

DEFENSE COUNSEL:
 FEDERAL DEFENDER: CJA:                RETAINED:


A.U.S.A.: MOIRA KIM PENZA / TANJA HAJJAR


COURT REPORTER:DAVID ROY


INTERPRETER:             LANGUAGE:
□ Change of Plea Hearing {-Util-Plea Entered) □ Revocation of Probation contested
□      Arraignment                                        □ Sentencing on a violation
□     Bail Application                                    □ Motion Hearing
□     Violation                                           X Hearing
□     Status Conference                                   □ Sentencing
□       Bail Violation Hearing                            □ Motion for sentence reduction
□      Curcio Hearing                                     □ Oral Argument
□       Voir Dire Held          □         Jury selection          □ Jury trial
□       Jury Trial Death Penalty □        Sentence enhancement Phase                □     Bench Trial Begun
Speedy Trial Start:      Speedy Trial Stop:     CODE TYPE: XT
Do these minutes contain ruling(s) on motion(s)?     YES                                  NO     X

CURCIO HEARING HELD; CURCIO COUNSEL AVRAHAM MOSKOWITZ; THE DEFENDANT KNOWINGLY AND
VOLUNTARILY WAIVES HIS RIGHT TO CONFLICT-FREE REPRESENTATION WITH RESPECT TO THE PAYMENT OF HIS
LEGAL FEES.
